Name: Commission Regulation (EEC) No 4116/87 of 21 December 1987 fixing the reference prices for fishery products for the 1988 fishing year
 Type: Regulation
 Subject Matter: foodstuff;  prices;  fisheries
 Date Published: nan

 No L 386/931 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4116/87 of 21 December 1987 fixing the reference prices for fishery products for the 1988 fishing year recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation , it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3759/87 (2), and in particular the first subparagraph of Article 21 (6) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cat ­ egory, for the products specified in Annexes I , II , III , IV (B) and V to that Regulation ; Whereas' Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 ( 1 ) thereof ; Whereas the Community withdrawal and selling prices for the" products concerned were fixed for the 1988 fishing year by Commission Regulation (EEC) No 4115/87 (3); Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken , and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3764/87 (4) ; Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1988 fishing year for the products specified in Annexes I , II , III , IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 359, 21 . 12 . 1987, p. 1 . (3) See page 1 of this Official Journal . 0 OJ No L 355, 17 . 12 . 1987, p. 4. No L 386/ 10 Official Journal of the European Communities 31 . 12. 87 ANNEX 1. Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (ECU/tonne) Gutted fish, with head Whole fish Species Size (') Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90 1 2 3 0 0 0 0 0 0 199 188 117 199 188 117 1 2 3 4 . .0 0 0 0 0 . 0 0 0 235 235 363 235 150 150 150 150 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 : (a) Member States other than Spain and Portugal 1 2  ' 3 4 0 0 0 0 0 0 0 0 166 166 256 166 106 106 106 106 (b) Spain and Portugal Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 1 2 3 4 0 . 0 0 0 ¢ 0 0 0 0 217 217 335 217 138 138 138 138 Dogfish (Squalus acanthias) ex 0302 65 10 1 2 3 ¢ 517 441 241 379 310 172 489 413 207 344 276 138 Dogfish (Scyliorhinus spp.) ex 0302 65 10 1 2 3 500 500 344 375 375 250 469 438 282 313 313 156 Redfish (Sebastes spp.) 0302 69 31 0302 69 33 1 2 3 0 0 0 0 0 0 713 713 602 713 713 602 Cod of the species Gadua morhua 0302 50 10 1 2 3 4 5 886 886 836 669 472 836 836 689 . 462 276 640 640 492 384 285 492 492 394 276 187 Coalfish (Pollachius virens) 0302 63 00 1 2 3 4 472 472 466 377 472 472 466 272 367 ' 367 362 199 ' 367 367 362 147 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 2 3 4 631 631 540 498 561 561 456 407 491 491 379 372 421 421 260 260 Whiting (Merlangus merlangus) 0302 69 41 1 2 3 4 511 51 1 ­ 486 352 479 479 390 237 384 384 352 256 256 256 147 147 Ling (Molva spp.) 0302 69 45 1 2 3 626 611 552 . 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 1 2 3 0 0 / 0 0 0 0 194 194 194 194 , 171 160 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 31 . 12. 87 Official Journal of the European Communities No L 386/ 11 Fresh or chilled Reference price (ECU/tonne) Gutted fish, with head Whole fish Species Size (') Extra, A (') B (') Extra, A (') B (') ¢ Spanish mackerel of the species Scomber Japonicus ex 0302 64 10 and ex 0302 64 90 1 2 3 4 0 0 0 0 0 0 0 0 245 245 202 158 216 202 164 115 Anchovy (Engraulis spp.^ 0302 69 55 : (a) Member States other than Spain (b) Spain 1 2 3 4 1 2 3 4 0 , 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 523 556 458 190 697 741 610 253 294 294 294 190 392 392 392 253 Plaice (Pleuronectes platessa) 0302 22 00 :  1 January to 30 April 1988  1 May to 31 December 1988 1 2 3 4 1 2 3 4 578 578 546 418 788 788 744 569 546 546 514 385 744 744 701 525 315 315 315 296 429 429 429 403 315 315 315 296 429 429 429 403 Hake of the species (Merluccius merluccius) ex 0302 69 65 1 2 3 4 5 2 636 2 003 1 977 1 687 1 582 2 478 1 872 1 845 1 555 1 450 2 083 1 555 1 529 1 318 1 239 1 924 1 423 . 1 397 1 081 1 002 Megrim (Lepidorhombus spp.) 0302 69 71 1 2 3 4 1 258 1 110 1 036 666 ¢ 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' Bream (Brama spp.) 0302 69 75 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 285 1 642 1 642 1 374 785 928 1 285 1 285 i 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 Simply boiled in water A (') B (') Shrimps of the genus Crangon ex 0306 23 31 1 2 904 417 . 765 417 Whole (') Crab of the species Cancer pagurus ex 0306 24 30 1 2 1 080 810 Whole Tails Extra, A (') ' B (') Extra, A (') BO) Norway lobster (Nephrops norvegicus) ex 0306 29 30 1 2 3 4 3 564 2 495 2 099 0 2 574 . ' 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1 813 859 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 31 . 12. 87No L 386/ 12 Official Journal of the European Communities 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CN code Description Reference prices(ECU/tonne) A. frozen products falling within heading No 0303 : 0303 71 10 0303 79 71 , Sardines of the species Sardina pilchardus Sea bream (Dentex dentex and Pagellus spp.) 331 1 083 B. Frozen products falling within heading No 0307 : ex 0307 49 39 0307 49 31 0307 49 33 ex 0307 49 39 0307 49 51 Squid (Loligo spp.)  Loligo patagonica : not cleaned cleaned  Loligo vulgaris : not cleaned cleaned  Loligo pealei : not cleaned cleaned  Other species : not cleaned cleaned Squid (Ommastrephes sagittatus) : not cleaned cleaned 1 092 1 310 2 184 2 621 1 310 1 529 1 201 1 420 978 1 174 ex 0307 99 1 1 ex 0307 99 1 1 0307 49 19 0307 59 10 Illex spp. :  Illex illecebrosus : not cleaned cleaned  Other species : not cleaned cleaned Cuttle-fish (Sepia officinalis, Rossia macrosoma and Sepiola rondeleti) Octopus (Octopus spp.) 1 028 1 234 1 028 1 234 1 355 1 061 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Eutbynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within heading 1 604 of the combined nomenclature : Product Reference prices (ECU/tonne) Whole Gilledand gutted Meat (other than fillets), even minced A. Albacore or longfinned tuna (Thunnus alalunga) : I 1 . weighing not more than 1 0 kg each (') ex 0302 31 10, ex 0303 41 11 , ex 0303 41 13, ex 0303 41 19, ex 0304 10 99, ex 0304 90 99 1 060 1 208 1 314 2. weighing more than 10 kg each (') ex 0302 31 10, ex 0303 41 11 , ex 0303 41 13, ex 0303 41 19, ex 0304 10 99, ex 0304 90 99 833 949 1 033 B. Yellowfin tuna (Thunnus albacares): \ \ l 1 . weighing not more than 10 kg each (') ex 030232 10, 030342 11 , 0303 42 31 , 0303 42 51 , ex 0304 10 99, ex 0304 90 99 665 758 825 2. weighing more than 10 kg each (') ex 0302 32 10, 0303 42 19, 0303 42 39, 0303 42 59, ex 0304 10 99, ex 0304 90 99 731 833 906 C. Other species : \ I l 0302 33 10, 0302 39 10, 0302 69 21 , 0303 43 1 1 , 0303 43 13, 0303 43 19, 0303 49 11 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29, ex 0304 10 99, ex 0304 90 99 468 534 580 (') Reference to weight applies to whole products. 31 . 12. 87 Official Journal of the European Communities No L 386/ 13 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within heading Nos 0303 and 0304 of the combined nomenclature : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 ex 0304 20 35 ' ex 0304 20 37 ex 030490 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Whole fish :  with or without head Fillets :  with bones (standard)  boneless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 767 1 529 1 798 1 940 940 1 134 2. Cod of the species Gadus morhua, Gadus oqac and Gadus macrocephalus and fish of the species Bore ­ ogadus saida ex 0303 60 10 ex 0303 60 90 ' ex 0303 79 41 Whole fish :  with or without head Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless   individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 892 1 999 2 263 2 125 2 475 2 513 1 032 1 306 ex 0304 20 21 ex 0304 20 29 ex 0304 90 35 ex 0304 90 37 ex 0303 60 10 ex 0303 60 90 ex 0303 79 41 ex 0304 90 35 ex 0304 90 37 3 . Saithe (Pollachius virens) ex 0303 73 00 ex 0304 20 31 ex 0304 90 41 # ex 0303 73 00 ex 0304 90 41 Whole fish :  with or without head Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 588 1 212 1 321 1 225 1 357 1 427 668 844 Official Journal of the European Communities 31 . 12. 87No L 386/14 Species Presentation Reference prices (ECU/tonne) 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 ex 0304 20 33 Whol'e fish : with or without head Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 749 1 790 2 260 2 049 2317 2 387 816 1 004 ex 0304 90 45 ex 0303 72 00 ex 0304 90 45 5 . Mackerel of the species Scomber scombrus and Scomber japohicus and fish of the species Orcynopsis unicolor Whole fish :  with head  without head Fillets Sides 333 373 . 602 487 0303 74 11 0303 74 19 0303 79 61 0303 79 63 ex 0304 20 53 ex 0304 90 99 6 . Hake (Merluccius spp.J ex 0303 78 10 ex 0304 20 57 Whole fish : with or without head Fillets : ^  industrial blocks, with bones (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 694 1 040 1 212 1 080 1 232 1 327 795 1 038 ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 7. Alaska pollack (Theragra chalcogramma) . ex 0304 20 99 Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless 936 1 090